              Case 1:18-cv-04869-LMM Document 9 Filed 05/15/19 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JOHN BENEFIELD,                                )
                                               )
                    Plaintiff,                 )
                                               )
                                                          CIVIL ACTION NO.
v.                                             )
                                                          1:18-cv-04869-LMM
                                               )
SANTANDER CONSUMER USA INC.,                   )
                                               )
                    Defendant.                 )


                        JOINT STIPULATION OF DISMISSAL


          COME NOW Plaintiff John Benefield ("Plaintiff") and Defendant Santander

Consumer USA Inc. ("Defendant"), pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and

hereby jointly stipulate to the dismissal, with prejudice, of each claim and count

asserted by Plaintiff against Defendant in the above-styled action, with Plaintiff

and Defendant to bear their own attorney's fees, costs and expenses.

          Respectfully submitted this 15th day of May, 2019.


s/ Octavio Gomez                             s/ R. Frank Springfield
Octavio "Tav" Gomez                          R. Frank Springfield
Georgia Bar No. 617963                       Georgia Bar No. 316045
tgomez@forthepeople.com                      fspringf@burr.com
Morgan & Morgan, Tampa, P.A.                 Rachel R. Friedman
One Tampa City Center                        Georgia Bar No. 456493


33465477 v1
              Case 1:18-cv-04869-LMM Document 9 Filed 05/15/19 Page 2 of 4




201 N. Franklin Street, 7th Floor           rfriedman@burr.com
Tampa, FL 33602                             BURR & FORMAN, LLP
Telephone: (813) 223-5505                   171 Seventeenth Street, NW, Ste 1100
Facsimile: (813) 223-54002                  Atlanta, Georgia 30363
Attorney for Plaintiff                      Telephone: (404) 815-3000
JOHN BENEFIELD                              Attorneys for Defendant
                                            SANTANDER CONSUMER USA INC.




33465477 v1
              Case 1:18-cv-04869-LMM Document 9 Filed 05/15/19 Page 3 of 4




                           CERTIFICATION OF COUNSEL


          I hereby certify that the foregoing JOINT STIPULATION OF

DISMISSAL has been prepared with Times New Roman, 14-point font, one of the

font and point selections approved by the Court in LR 5.1.



                                         s/ R. Frank Springfield
                                         R. Frank Springfield
                                         Georgia Bar No. 316045
                                         fspringf@burr.com


BURR & FORMAN LLP
171 Seventeenth Street, NW, Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Facsimile: (404) 817-3244




33465477 v1
              Case 1:18-cv-04869-LMM Document 9 Filed 05/15/19 Page 4 of 4




                            CERTIFICATE OF SERVICE


        I hereby certify that on May 15, 2019, I presented the foregoing JOINT
STIPULATION OF DISMISSAL to the Clerk of Court for filing and uploading
to the CM/ECF system, which will automatically send email notification of such
filing to the following attorneys of record:

                                 Octavio "Tav" Gomez
                             Morgan & Morgan, Tampa, PA
                           201 North Franklin Street, 7th Floor
                                   Tampa, FL 33602


     I hereby certify that I have mailed by United States Postal Service the
document to the following non-CM/ECF participants:

                                         NONE

                                         s/ R. Frank Springfield
                                         R. Frank Springfield
                                         Georgia Bar No. 316045
                                         fspringf@burr.com




33465477 v1
